Further, Dumbrigue must (1) obtain an expert evaluation regarding
                gambling addiction and mental health issues and provide a copy of the
                report to the State Bar; (2) obtain a mentor approved by the State Bar to
                monitor his practice and submit quarterly reports to the State Bar, with
                this mentor ensuring that Dumbrigue has a proper accounting system in
                place to track client fees and costs, and ensuring that Dumbrigue does not
                have more than 25 active bankruptcy cases at any time; (3) complete a
                total of 10 additional Continuing Legal Education (CLE) credits per year;
                (4) pay restitution in the total amount of $4,859 within one year; 1 (5)
                participate in the fee dispute process and be bound by the State Bar Fee
                Dispute Committee's decision if former client Treena Leonard files a fee
                dispute; and (6) submit quarterly reports to the State Bar detailing his
                                                                  el
                place of employment, number of active bankruptcy cases, areas of practice,
                restitution payments, treatment progress, if any treatment is
                recommended by a medical expert, and any issues that may have
                developed in Dumbrigue's practice. Dumbrigue further agrees to pay the
                costs of the instant disciplinary proceedings.
                            The findings and recommendations of a disciplinary hearing
                panel, though persuasive, are not binding on this court. In re Discipline of
                Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review
                of a panel decision recommending a suspension is conducted de novo,
                requiring the exercise of independent judgment by this court. Id.; see SCR
                105(3)(b). The panel's findings must be supported by clear and convincing


                      'The restitution shall be paid to the following former clients in the
                indicated amounts: Marian Clark, $1,499; Kevin Posner, $2,000; Vincente
                Acosta, $1,100; Lucille Brown, $260.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                evidence. SCR 105(2)W; In re Discipline of Drakulich, 111 Nev. 1556,
                1566, 908 P.2d 709, 715 (1995).
                               Based on our review of the record, we agree with the
                recommendations regarding the expert evaluation, mentorship agreement,
                additional CLE, restitution, participation in the fee dispute process,
                quarterly reports to the State Bar, and payment of costs. However, the
                suspension recommendation is insufficient in relation to Dumbrigue's
                admitted conduct. Accordingly, we reject the conditional guilty plea
                agreement and remand this matter to the Southern Nevada Disciplinary
                Board for further proceedings.
                               It is so ORDERS



                                         Gibbons


                     1
                Pickering                               Hardesty




                Parraguirre




                Cherry                                  Saitta




                      2 Thisorder constitutes our final disposition of this matter. Any
                further proceedings concerning Dumbrigue shall be docketed as a new
                matter.



SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A
                    cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                          David A. Clark, Bar Counsel
                          Michael J. Warhola, LLC
                          Kimberly Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    46*,